Per Curiam.

On the merits, the sole question in this case relates* to the validity of that part of the section of the Lien Act which provides that in all suits for the forclosure of a mechanics’ lien, in case plaintiff obtains a judgment, attorneys’fees shall be taxed as costs. Sec. 18, p. 325, Session Laws 1893. The court of appeals in this case — Los Angeles Gold Mining Co. v. Campbell. 13 Colo. App., 1; 56 Pac. Rep. 246, held that such provision was unconstutional. Since that opinion was handed down, this court, in the case of Davidson v. Jennings, 27 Colo., 187; 60 Pac. Rep. 354, has reached the same conclusion. The constitutionality of the portion of the act in question is, therefore, no longer a debatable question; and as no other is involved which gives this court jurisdiction the writ of error must be dismissed for want of jurisdiction, and it is so ordered.

Writ dismissed.